DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
(2)
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022, has been entered with the request for continued examination filed on January 25, 2022.
Applicant amended claim 1 and added claims 13-15.  No new matter is entered.  Claims 1-4 and 7-15 and pending before the Office for review.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al., ACS Appl. Mater. Interfaces 2017, 9, 27, 23181-23188, which is cited in the IDS, in view of Beaumont et al. (U.S. Publication No. 2017/0243699) and Ramirez et al. Journal of Non-Crystalline Solids, 356 (2010) 2714-2721.
claims 1, 7, 8, 9, 10, 13, 14 and 15, Ling teaches a solar cell (Figure 1), comprising a first electrode (ITO or FTO on glass), a second electrode (Au), a photoelectric conversion layer (CH3NH3PbI3 perovskite layer) disposed between the first and second electrode, an electron transport layer (amorphous Nb2O5) disposed between the first electrode and the photoelectric conversion layer, wherein the first electrode is ITO or FTO, which is light-transmitting, the photoelectric conversion layer contains a perovskite compound in the form of CH3NH3PbI3, which is composed of a monovalent cation and a iodide, a halogen ion, and the electron transport material is amorphous niobium oxide.  Abstract, Figure 1(a) and Sec. 2.3 Devices Fabrication.
Ling is silent as to whether the perovskite contains a Sn cation and as to the other possibilities for the monovalent cation and the halogen anion.
However, Beaumont, which deals with perovskite solar cells, teaches a perovskite material having an AMX3 formula, wherein A is Cs, formamidinium, or guanidinium, M is Sn and X is iodine, chlorine, bromine or fluorine.  Paragraphs 22, 30-34 and 118-121.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Ling with Beaumont is the simple substitution of one known element for another to obtain predictable results.  Both Ling and Beaumont teach perovskite solar cells comprising a perovskite material.  Beaumont teaches various embodiments of effective perovskite materials for solar cell applications.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the perovskite materials taught by Beaumont in Ling’s perovskite solar cell because Beaumont establishes them to be effective perovskite materials, meaning the modification has a reasonable expectation of success.

However, Ramirez, which deals with amorphous niobium oxide thin films, teaches a niobium oxide thin film having a molar ratio of niobium to oxygen of 0.390, which is just outside of the claimed range.  As per the MPEP, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.  MPEP 2144.05(I) (internal citation omitted).  In this case, the range value is so close to Ramirez’s disclosed value hat one skilled in the art would have expected them to have the same properties.  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Ling and Beaumont, as combined above, with Ramirez is the simple substitution of one known element for another to obtain predictable results.  Modified Ling and Ramirez both teach amorphous niobium oxide thin films.  Ramirez teaches a niobium oxide thin film having a molar ratio of niobium to oxygen of 0.390.  It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use Ramirez’s film in place of modified Ling’s because Ramirez teaches this to be an effective niobium oxide thin film, meaning the modification has a reasonable expectation of success.
Regarding the claimed energy level, modified Ling is silent as to whether the energy level at the bottom of the conduction band of the electron transport material is greater than -3.9 eV and less than -3.1 eV with respect to a vacuum level.  However, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical 2O5 and having the recited molar ratio exhibits the recited property, meaning modified Ling’s amorphous niobium oxide represented by chemical formula Nb2O5 and having the required molar ratio also has this property.  Furthermore, as explained above, prima facie obviousness exists where the ranges are sufficiently close that the properties would be expected to be the same, which is also the case here given the minimal difference between Ramirez’s molar ratio and the claimed molar ratio.
With respect to claims 2, 3 and 4, modified Ling teaches the amorphous niobium oxide has a thickness of 85 nm.  Sec. 3 Results and Discussion, first paragraph.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
(4)
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ling et al., ACS Appl. Mater. Interfaces 2017, 9, 27, 23181-23188, which is cited in the IDS, in view of Beaumont et al. (U.S. Publication No. 2017/0243699) and Ramirez et al. Journal of Non-Crystalline Solids, 356 (2010) 2714-2721, as applied to claims 1-4, 7-10 and 13-15 above, and further in view of Kumar et al., Adv. Mater., 2014, 26, 7122-7127.
With respect to claims 11 and 12, modified Ling teaches an embodiment wherein the cation includes Cs but is silent as to whether the photoelectric conversion layer includes tin fluoride.
3 doped with 5, 10 or 20-mol% tin fluoride is an effective perovskite material that exhibits high photocurrent densities with extended absorption till 950 nm.  Abstract, Figure 1, Table 1 and second to last paragraph before the Experimental Section.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use CsSnI3 doped with 5, 10 or 20-mol% tin fluoride as the perovskite material because Ling teaches it exhibits high photocurrent densities with extended absorption till 950 nm.  
(5)
Response to Arguments
	A new ground of rejection is presented above.  Applicant’s amendment necessitated the rejection.  The following remarks are in response to the portion of Applicant’s arguments that are relevant to the new ground of rejection.
	Ramirez’s disclosed molar ratio of 0.39 is sufficiently close to the claimed ratio of 0.36-0.38 that, as per the MPEP, a prima facie case of obviousness exists.  MPEP 2144.05(I) (internal citation omitted).  Specifically, one ordinarily skilled in the art at a time before the effective filing date of the claimed invention would expect the two values to have the same properties.
	Furthermore, Examiner reviewed the data provided by Applicant in Table 2 of the specification.  Given the multiple variables that are considered, such as perovskite material and layer thickness, it cannot be determined that different properties are attributable to the different molar ratio values.


(6)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759